I am unable to concur in the majority opinion in this case. The evidence in support of the charge was oral and in dispute. The board of law examiners, all of whom are capable and experienced lawyers, heard this testimony and were unanimously of the opinion that the charge was sustained. The members of that board were in much better position, having heard the testimony, to give it proper weight than are the members of this court by simply reading the record. It is not possible for me, from a reading of the transcript of the testimony, to say that the board reached an erroneous conclusion and did not properly weigh and give effect to the testimony of the witnesses. I therefore dissent.